t c memo united_states tax_court na general_partnership subsidiaries iberdrola renewables holdings inc subsidiaries successor_in_interest to na general_partnership subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date miriam louise fisher brian c mcmanus gary b wilcox and steven p johnson for petitioner mary e wynne james p thurston scott w mentink and shirley d chin for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies exceeding dollar_figure million in petitioner’s federal_income_tax for taxable years ended date tax_year date tax_year and date tax_year collectively years at issue the deficiencies concern dollar_figure million of payments made on loan notes that na general_partnership subsidiaries nagp issued to its parent scottishpower plc scottishpower the sole question2 is whether an advance made by scottishpower to nagp in connection with nagp’s acquisition of pacificorp subsidiaries pacificorp was a loan or a capital_contribution for federal tax purposes and thus whether petitioner is entitled to interest_expense deductions under sec_162 a and we hold the advance was a loan and the payments on the loan notes are deductible as interest findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits by this reference 1all monetary amounts are rounded to the nearest million 2all other issues either have been conceded or will follow from resolving the interest_deduction issue 3all section references are to the internal_revenue_code code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated i introduction to the parties nagp was a nevada general_partnership and elected to be treated as a corporation for federal tax purposes see sec_301_7701-3 proced admin regs nagp maintained its principal_place_of_business in portland oregon at the time it filed the petition and filed consolidated federal tax returns on the accrual basis for the years at issue scottishpower indirectly owned nagp at all material times scottishpower was a publicly held multi-utility business in the u k with its principal office in glasgow scotland scottishpower provided customers in scotland england and wales with electric gas telecommunications and water services scottishpower organized nagp as a special-purpose entity to acquire pacificorp pacificorp was a publicly held u s utility company and the common parent of a u s consolidated federal_income_tax group that owned various regulated and nonregulated subsidiaries pacificorp provided electricity and energy-related services to retail customers in several states including oregon utah washington idaho wyoming and california pacificorp also indirectly owned interests in australian companies pacificorp owned of powercor australia ltd 4iberdrola renewables holdings inc subsidiaries a delaware corporation became the successor_in_interest to nagp in date australia powercor an electric distribution company in victoria australia and of the hazelwood power station hazelwood an adjacent brown coal mine in victoria australia ii scottishpower’s acquisition of pacificorp a scottishpower targets pacificorp scottishpower began exploring international acquisitions in the mid-1990s scottishpower’s strategy group studied the u s utility industry and obtained advice from various advisers including investment bankers and u s regulatory experts pacificorp’s stock in late was trading at approximately dollar_figure per share down sharply from over dollar_figure per share a year earlier pacificorp’s stock had declined in part due to a failed acquisition attempt of its own and management turnover there also was a general perception in the financial community that pacificorp had taken its eye off the ball of its core businesses in pursuing international expansion activities scottishpower believed that pacificorp had not paid sufficient attention to controlling its costs pacificorp was otherwise a highly valuable and respected company with an a debt rating a good asset base with solid growth and demand for electricity a consistent dividend-paying record and a strong presence in the western united_states in sum scottishpower viewed pacificorp as a sound company and ultimately an ideal acquisition target b acquisition preliminaries in early date scottishpower contacted pacificorp to discuss possibly strategically combining the parties discussed potential combination scenarios over the summer and early fall and eventually entered into a confidentiality and standstill agreement in date both companies commenced detailed due diligence and engaged numerous advisers to provide advice on financial regulatory tax and legal matters scottishpower organized nagp to serve as the acquirer of pacificorp anticipating the proposed merger scottishpower’s management presented to its board_of directors the results of their financial analysis cost-savings projections and due diligence reviews of pacificorp scottishpower’s management ultimately advised its board that the merger would create significant value for scottishpower’s shareholders and recommended that scottishpower proceed scottishpower’s board unanimously authorized the merger with pacificorp in date likewise the pacificorp board_of directors unanimously approved the proposed merger after pacificorp management and advisers made presentations scottishpower pacificorp and nagp entered into a plan and agreement of merger in date which was later amended in date merger agreement scottishpower would indirectly acquire of pacificorp issued and outstanding common_stock under the merger agreement pacificorp common_stock shareholders would receive scottishpower american depository shares ads alternatively pacificorp’s common_stock shareholders could elect to receive common shares of scottishpower the merger agreement further provided that nagp would own pacificorp’s shares and would issue loan notes to scottishpower in consideration for the shares c acquisition transaction on date scottishpower and pacificorp completed their proposed merger under which pacificorp became a direct subsidiary of nagp and an indirect subsidiary of scottishpower acquisition to effect the acquisition scottishpower organized two wholly owned u k subsidiaries with an aggregate capital_contribution of big_number na1 limited na1 and na2 limited na2 both na1 and na2 were treated as disregarded entities for u s federal_income_tax purposes na1 and na2 contributed the big_number to nagp in exchange for and of the interests in nagp respectively nagp formed a subsidiary_corporation scottishpower acquisition co solely for the purpose of effecting the acquisition scottishpower acquisition co was merged with and into pacificorp under oregon corporate law at closing each outstanding share of pacificorp’s common_stock was cancelled and converted into the right to receive either scottishpower ads or scottishpower shares pacificorp issued new shares of common_stock to nagp nagp issued loan notes to scottishpower equal to of the scottishpower adss and scottishpower common shares provided to pacificorp’s shareholders nagp also pledged its pacificorp shares as security for repayment and na1 and na2 issued shares to scottishpower representing of the value of the scottishpower adss and scottishpower common shares provided to pacificorp’s shareholders at the closing a new holding_company for the combined_group new scottishpower plc was incorporated under the laws of scotland in date also in connection with the acquisition under an arrangement scottishpower became a subsidiary of new scottishpower plc new scottishpower plc was renamed scottishpower plc and scottishpower was renamed scottishpower u k plc d events after the acquisition insertion of phi scottishpower and nagp contemplated separating pacificorp’s nonregulated subsidiaries from its regulated subsidiaries and placing them under a newly formed holding_company before and after the acquisition to that end scottishpower decided to insert pacificorp holdings inc phi as a holding_company for pacificorp pacificorp group holdings company pghc and pacificorp power marketing ppm a little over a year after the acquisition phi restructuring phi was formed and scottishpower and pacificorp sought consent from the u k treasury and u s state regulators to insert phi and separate the regulated businesses from the nonregulated businesses nagp transferred its pacificorp stock to phi at the end of approximately a year after seeking regulatory approval pacificorp thereafter distributed pghc to phi making pghc and pacificorp brother-sister subsidiaries of phi sale of pacificorp’s australian operations scottishpower’s management anticipated selling pacificorp’s australian operations australia powercor and hazelwood before the acquisition australia powercor was eventually sold in date and pacificorp’s subsidiary pghc received net cash proceeds from the sale of australia powercor of approximately dollar_figure million pghc distributed dollar_figure million of those proceeds as a dividend to australia powercor in date hazelwood was sold in date for approximately dollar_figure million iii related-party financing at issue a loan notes as previously mentioned nagp issued loan notes to scottishpower in consideration for scottishpower transferring on behalf of nagp its ads shares and common shares to pacificorp shareholders in connection with the acquisition advance the loan notes consisted of dollar_figure billion of fixed-rate loan notes fixed-rate notes and dollar_figure million of floating-rate notes floating-rate notes to scottishpower collectively loan notes or intercompany debt each loan note was evidenced by a certificate issued to scottishpower the fixed-rate notes had an interest rate of and matured in date the floating-rate notes had an interest rate equal to libor5 plu sec_55 basis points and matured in date the fixed- rate notes and the floating-rate notes were each issued under separate loan libor is an acronym for london interbank offering rate see generally 120_tc_174 aff’d in part vacated in part and remanded sub nom j p morgan chase co v commissioner 458_f3d_564 7th cir instruments and subject_to separate conditions the loan notes however were identical in all material respects except for the maturities interest rates and principal values the loan notes shared many key terms first interest was payable quarterly in arrears second the loan notes were unsecured and ranked equally and ratably with other debt obligations of nagp third scottishpower as the noteholder could require nagp to repay all or a portion of the loan notes at any time with proper notice fourth nagp had the right to redeem the loan notes without penalty at an agreed market rate fifth scottishpower could require repayment of all the loan notes at market rate if any principal or interest was not paid within days of the due_date finally the loan notes were transferable scottishpower and nagp both reflected the loan notes as debt on their books_and_records and tracked accruals and payments of interest on their books as well additionally correspondence between the parties consistently recognized the loan notes as debt finally the parties represented to the u s securities_and_exchange_commission that the loan notes were debt b interest repayment and tax years nagp failed to make the first and only interest payment due in the tax_year ended date tax_year similarly nagp failed to make the first interest payment due in the tax_year nagp ultimately paid dollar_figure million of the dollar_figure million interest it accrued on the loan notes for the tax_year pacificorp dividends were used to pay the interest tax_year scottishpower suspended dividend payments from pacificorp during the tax_year while regulatory approval was pending for inserting phi as a holding_company for pacificorp nagp borrowed dollar_figure million short-term intercompany loan from scottishpower to fund the first two interest payments for the tax_year nagp paid the first interest payment of dollar_figure million from funds that scottishpower actually transferred to it under the short-term intercompany loan the second interest payment of dollar_figure million however was 6scottishpower was concerned with the u k and potential u s tax consequences from dividends to nagp and consequently wanted nagp to receive payments by way of a return_of_capital and not a dividend made through journal entries on the parties’ books_and_records no funds were actually transferred in addition nagp entered into a dollar_figure million credit facility rbs credit facility with royal bank of scotland rbs in late the rbs credit facility matured in date and subordinated scottishpower’s right to repayment of the loan notes to rbs nagp borrowed dollar_figure million under the rbs credit facility in date and dollar_figure million in date nagp used the loan proceeds to repay the short-term intercompany loan and to fund additional interest payments on the loan notes while pacificorp’s dividends remained suspended nagp fully repaid the advances against the rbs credit facility in the tax_year after phi distributed pacificorp dividends and proceeds from the sale of australia powercor in total nagp made interest payments to scottishpower totaling dollar_figure million for the tax_year with payments exceeding accrued interest for the tax_year nagp was in arrears of approximately dollar_figure million at the end of the tax_year 7nagp reversed dollar_figure of the accrued interest on the floating-rate notes in connection with its decision to capitalize them discussed more fully below tax_year finally nagp paid dollar_figure million of interest on the fixed-rate notes for the tax_year nagp’s interest obligations with respect to the loan notes were current at the end of the tax_year neither nagp’s nor scottishpower’s books_and_records allocated the amounts paid between the interest accrued on the fixed-rate notes and the floating- rate notes for either the tax_year or the tax_year c capitalization of the floating-rate notes nagp and scottishpower decided in date to capitalize the floating- rate notes into equity after pricewaterhousecoopers llp pwc advised the parties that at best nagp would be able to support the characterization of the dollar_figure billion of fixed-rate notes as debt to that end scottishpower made contributions to na1 and na2 in turn na1 and na2 made contributions to nagp nagp used the contributions to fully retire the dollar_figure million principal balance outstanding on the floating-rate notes nagp recorded the elimination of the floating-rate notes on its books as additional paid-in capital of na1 and na2 d partial capitalization and repayment of the fixed-rate notes in date the parties decided to partially capitalize and repay the fixed-rate notes as part of a restructuring of the nagp consolidated_group u s restructuring the u s restructuring was in response to a proposed regulation under sec_894 that would characterize interest payments nagp made to scottishpower under the existing structure as nondeductible dividends and subject them to a withholding_tax additionally the existing structure was also becoming less efficient because scottishpower had mostly exhausted its foreign tax_credits creating potentially increased u k tax obligations on dividend payments from the u s scottishpower arranged for a daylight borrowing facility of dollar_figure6 billion with rbs in early date to effect the u s restructuring nagp received dollar_figure5 billion from phi as payment for certain phi shares the same day and after the daylight borrowing facility funds moved through a series of transactions connected with the u s restructuring nagp then paid dollar_figure5 billion to scottishpower to partially repay the fixed-rate notes at the end of the day scottishpower repaid the daylight borrowing facility from rbs using the dollar_figure5 billion received as partial repayment of the dollar_figure billion fixed-rate notes also that same day nagp capitalized into equity the remaining portion of the fixed-rate notes iv tax returns nagp timely filed consolidated federal_income_tax returns for the years at issue claiming interest_expense deductions with respect to the loan notes totaling dollar_figure million respondent disallowed the interest_expense deductions claiming the advance should be characterized as a capital_contribution not a loan for federal tax purposes petitioner timely filed the petition opinion i introduction we must decide whether nagp is entitled to deduct as interest under sec_162 and sec_163 payments made to its parent scottishpower totaling dollar_figure million resolving this question turns on whether the advance by scottishpower of its stock to nagp in connection with the acquisition of pacificorp is properly characterized as a loan or a capital_contribution respondent argues the advance was a capital_contribution ie equity and the payments therefore constitute dividends or returns of capital petitioner argues the advance was a loan ie debt 8the taxpayer generally bears the burden of proving the commissioner’s determinations are erroneous rule a the burden_of_proof may shift to the commissioner if the taxpayer satisfies certain conditions sec_7491 we resolve the issues here on a preponderance_of_the_evidence not on an allocation of the burden_of_proof therefore we need not consider whether sec_7491 would apply see 133_tc_340 and the payments therefore are deductible as interest we now turn to whether the advance was debt or equity ii debt versus equity a transaction’s substance not its form controls its effect for tax purposes see 827_f2d_1409 9th cir nevertheless tax consequences are a significant consideration in many commercial transactions and planning a legitimate transaction to take advantage of tax benefits does not invalidate the transaction id an appeal in this case lies unless otherwise stipulated to the united_states court_of_appeals for the ninth circuit we shall therefore follow the approach taken in the ninth circuit the court_of_appeals for the ninth circuit considers eleven factors to determine whether an advance is debt or equity these factors include the name given to the documents evidencing the indebtedness the presence of a fixed maturity_date the source of the payments the right to enforce payments of principal and interest participation in management a status equal to or inferior to that of regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder payment of interest only out of dividend money and the corporation’s ability to obtain loans from outside lending institutions hardman f 2d pincite no one factor is decisive and the weight given to each factor depends on the facts and circumstances id our objective is not to count the factors but rather to evaluate them see laidlaw transp inc v commissioner tcmemo_1998_232 we now evaluate the eleven factors to determine the proper tax characterization of the advance document labels the first factor in a debt-equity analysis focuses on the type of certificate the parties use to evidence the advance hardman f 2d pincite the issuance of a debt_instrument such as a promissory note supports the characterization of an instrument as debt see 464_f2d_394 5th cir 93_tc_382 in contrast the issuance of an equity instrument such as a stock certificate supports an equity characterization id see also estate of mixon v united_states f 2d pincite anchor nat’l life ins co v commissioner t c pincite here nagp issued scottishpower certificates called fixed-rate loan notes and floating-rate loan notes the loan note designation implies the certificates were akin to debt moreover the loan notes contained terms and conditions typical of a promissory note this factor supports characterizing the advance as debt fixed maturity_date the second factor in the debt-equity analysis examines whether repayment of the advance was required by a fixed maturity_date hardman f 2d pincite the presence of a fixed maturity_date for repayment indicates a fixed obligation to repay and supports a debt characterization id estate of mixon f 2d pincite anchor nat’l life ins co v commissioner t c pincite the absence of the same however indicates that repayment of the advance depends on the success of the business and favors an equity finding hardman f 2d pincite estate of mixon f 2d pincite anchor nat’l life ins co v commissioner t c pincite here the loan notes had specified maturity dates accordingly scottishpower had an unconditional right to demand repayment of the intercompany debt this factor supports characterizing the advance as debt source of payments the third factor in the debt-equity analysis is the source of payments on the advance hardman f 2d pincite an equity_investment is indicated where repayment depends on earnings or is to come from a restricted source id estate of mixon f 2d pincite 95_tc_257 in such a case the purported lender acts ‘as a classic capital investor hoping to make a profit not as a creditor expecting to be repaid regardless of the company’s success or failure ’ calumet indus inc v commissioner t c pincite quoting 862_f2d_112 7th cir here nagp was contractually obligated to pay the full principal amounts of the loan notes at set maturity dates notwithstanding its earnings moreover petitioner’s expert israel shaked concluded that pacificorp had reasonably anticipated cashflows at the time of the acquisition to pay nagp a holding_company dividends sufficient for nagp to timely service and retire the intercompany debt as it became duedollar_figure mr shaked also concluded that nagp 9this factor is somewhat anomalous because bona_fide loans are often repaid out of corporate earnings see 464_f2d_394 n 5th cir 10scottishpower developed a valuation model ex 7-j that included a 10-year cashflow forecast for pacificorp in connection with their evaluation of pacificorp as an acquisition target scottishpower updated the valuation model shortly before the acquisition closed projections for review by scottishpower and pacificorp mr shaked relied principally on the projections in reaching his conclusion could have likely refinanced the intercompany debt if nagp had been unable to fully repay it when due we accept mr shaked’s conclusions respondent’s expert robert mudge also analyzed nagp’s ability to repay the intercompany debt he concluded that nagp would have had a substantial cash shortfall when the fixed-rate notes matured mr mudge’s repayment analysis excludes however substantial expected proceeds from the sale of pacificorp’s australian operations which mr mudge acknowledges the relevant parties contemplated at the time of the acquisition mr mudge assumes that nagp would have used the sale proceeds to issue scottishpower a dividend rather than repaying the intercompany debt this assumption however is not supported by the record we therefore place less weight on his conclusions respondent also contends regulatory restrictions limited the amount of dividends that pacificorp could pay to nagp respondent cites various regulations but only a restriction the public_utility commission of oregon opuc restriction imposed actually affected pacificorp’s ability to make distributions to nagp the opuc restriction prohibited pacificorp from making any distribution that would reduce pacificorp’s common equity ratio below certain annual thresholds ranging from to from to we note however that the opuc restriction applied only to pacificorp’s regulated operations in oregon this would not have prevented pacificorp from maintaining a lower common equity ratio with respect to operations in other states and countries more generally the record does not reflect that the opuc restriction or any other regulatory restriction was a serious impediment to pacificorp paying nagp dividends sufficient to timely service and retire the intercompany debt thus the record reflects that repayment was not contingent on earnings this factor supports characterizing the advance as debt right to enforce payment of principal and interest the fourth factor in a debt-equity analysis focuses on the right to enforce payment of principal and interest hardman f 2d pincite a definite obligation to repay is evidence of debt id a lack of security for repayment of purported debt generally supports an equity characterization see 61_tc_367 am underwriters inc v commissioner tcmemo_1996_548 security is less important however in the related-party context see 61_tc_367 am underwriters inc v commissioner tcmemo_1996_548 nagp was contractually obligated to pay interest and principal owing on the intercompany debt by specified dates if nagp failed to pay any interest or principal within days of its being due scottishpower could require repayment of the full amount of the intercompany debt moreover nagp pledged its pacificorp stock as security for the intercompany debtdollar_figure we find that scottishpower had an unconditional right to enforce payment of the intercompany debt this factor supports characterizing the advance as debt participation in management the fifth factor in a debt-equity analysis is whether the person making an advance increases his or her management rights hardman f 2d pincite an increased right to participate in management resulting from an advance contributes to an equity finding id scottishpower was effectively nagp’s sole owner when it advanced the pacificorp shares to nagp and thus did not increase nor could have increased its right to participate in management as a result of the advance this factor is neutral status equal to or inferior to that of regular corporate creditors the sixth factor applied in characterizing an advance as debt or equity considers whether the person making the advance has equal or inferior rights to those of a regular corporate creditor id subordinating a purported creditor’s right to 11we disagree with respondent that the pledge agreement was mere window dressing regardless the importance of the pledge agreement here is minimal as scottishpower effectively controlled the pacificorp shares that nagp held see supra p repayment to that of other creditors supports an equity characterization id nevertheless subordination does not necessarily indicate equity when an advance is given priority over the claims of shareholders am underwriters inc v commissioner tcmemo_1996_548 see also estate of mixon f 2d pincite the loan notes did not subordinate scottishpower’s right to repayment to that of other creditors respondent argues however that the advance resembles equity more than debt because the loan notes did not restrict nagp from taking on more senior debt and nagp did in fact subordinate scottishpower’s right to repayment when obtaining the rbs credit facility we are not persuaded by respondent’s argument we have recognized that certain creditor protections are not as important in the related-party context for example we have previously found that a parent’s ownership_interest in its subsidiary adequately substituted for a security_interest or at least minimized its importance litton bus sys inc v commissioner t c pincite similarly scottishpower as nagp’s sole shareholder had the power to prevent nagp from taking on any additional debt including senior debt further we find that subordination of scottish power’s right to repayment was not significant under the circumstances nagp obtained the rbs credit facility to pay interest to scottishpower on the loan notes while pacificorp delayed paying dividends in connection with the phi restructuring moreover nagp reasonably expected pacificorp to pay a dividend sufficient to repay the rbs credit facility on or before its maturity which was within the same tax_year that nagp entered into the rbs credit facility respondent also argues that scottishpower’s right to repayment was structurally subordinated to rights of pacificorp’s creditors and therefore inferior to that of a regular creditor we disagree courts have long recognized that certain types of subordination to other creditors are not so unusual as to cast doubt on the bona fides of the purported debt see eg 390_f2d_965 ct_cl 379_f2d_569 ct_cl 377_f2d_291 5th cir alstate-schuylkill co v commissioner tcmemo_1969_9 see also 398_f2d_694 3d cir van dusen j dissenting with holding_companies any debt issued is necessarily subordinated to the creditors of its operating company accordingly this type of subordination is to be expected and does not in and of itself cast doubt on the legitimacy of debt issued by a holding_company this factor supports characterizing the advance as debt parties’ intent the seventh factor is whether the parties intended the advance to be debt or equity hardman f 2d pincite here the record contains substantial objective evidence showing nagp and scottishpower intended to create a debtor-creditor relationship the loan notes were in the form of debt provided for interest payments had stated maturity dates and were not subordinated to general creditors nagp and scottishpower recorded the loan notes as debt on their books_and_records at all times relevant and correspondence between the parties consistently recognized the loan notes as debt finally the parties represented to the sec that the loan notes were debt we discredit respondent’s argument that scottishpower capitalized nagp with the intercompany debt primarily to obtain interest_expense deductions respondent posits that nagp had tax_avoidance motives indicating that the advance was really an equity_investment see eg 248_f2d_399 2d cir rev’g and remanding tcmemo_1956_137 nagp’s desire to minimize tax is not conclusive however of the characterization of the advance as debt or equity see 232_f2d_118 2d cir indeed tax considerations permeate the decision to capitalize a business_enterprise with debt or equity_interest paid on indebtedness is deductible while no deduction is allowed for dividends_paid moreover scottishpower’s desire to obtain interest_expense deductions in capitalizing nagp with debt does not show that the parties lacked the requisite intent to enter into a debtor-creditor relationship as respondent implies if anything it shows the opposite we also discredit respondent’s additional arguments that the parties’ post- acquisition conduct demonstrates they lacked the requisite intent to form a genuine debtor-creditor relationship first respondent argues that certain instances of nagp’s failing to timely pay interest and incurring arrears and scottishpower’s allowing of the same indicates a lack of intent between the two to create a debtor- creditor relationship while not exemplary this conduct falls short of establishing that the parties never intended to form a debtor-creditor relationship we are mindful that a true lender is concerned with interest and that failure to insist on payment of interest may indicate that a purported lender expects to be repaid out of earnings see cma consol inc v commissioner tcmemo_2005_16 we are also mindful however that strict insistence on payment when due is not expected and consistent with business realities in the related-party context see 175_f2d_718 9th cir stating no adverse inference should be drawn from a party’s failing to demand payment immediately when due from a related_party rev’g a memorandum opinion of this court the record reflects that nagp took seriously its obligation to pay interest nagp made regular payments by or near the interest payment dates with the exception of the first two interest payments being untimely additionally nagp paid all or substantially_all accrued interest for each tax_year that the loan notes were outstanding the only exception is the tax_year during which one interest payment was due which ended a little over a month later second respondent argues that scottishpower’s short-term intercompany loan of dollar_figure million to nagp to fund interest payments on the loan notes in the tax_year shows that the parties did not intend a debtor-creditor relationship we disagree we have previously held that an advance from a parent_corporation to its subsidiary may be characterized as debt even though the parent makes subsequent readvances to cover interest on the initial advance see litton bus sys inc v commissioner t c pincite nestle holdings inc v commissioner tcmemo_1995_441 vacated and remanded on another issue 152_f3d_83 2d cir salient to our findings in these cases was that each taxpayer reduced its overall related-party indebtedness despite the advance and continued paying interest id in contrast we have held that a parent’s funding of interest owed it on a purported related-party loan supports a finding of equity where substantially_all the interest payments were made through circular cashflows and did not change the parties’ financial positions see laidlaw transp inc v commissioner tcmemo_1998_ the facts here are more similar to those in litton bus sys and nestle holdings inc than those in laidlaw transp inc nagp paid the first two intercompany interest payments for the tax_year with the short-term intercompany loan because of a delay in dividend payments from pacificorp pending the phi restructuring the same tax_year nagp used funds it had borrowed under the rbs credit facility to repay the short-term intercompany loan as well as make additional interest payments the net result for the tax_year was payment of all accrued interest on the loan notes for the tax_year and no increase in nagp’s related-party indebtedness to scottishpower moreover nagp continued to make interest payments and eventually retired a substantial portion of the fixed rate notes pursuant to the u s restructuring we do not draw any adverse inference that nagp failed to reduce the principal_amount of the intercompany debt during the years at issue as no principal payments were due thus like the taxpayers in litton bus sys and nestle holdings inc nagp continued to pay interest and principal despite the readvance additionally unlike the payments in laidlaw transp inc payment of interest through the short-term intercompany loan did not result in circular cashflows and actually affected nagp’s financial position indeed nagp repaid the short-term intercompany loan with funds from the rbs credit facility which it fully repaid in date with funds it received from a pacificorp distribution third respondent argues that nagp’s capitalization of the floating-rate notes and its partial capitalization of dollar_figure5 billion of the fixed-rate notes demonstrate that nagp and scottishpower never intended a true debtor-creditor relationship again we are not persuaded we recognize that payment of principal is strong evidence that parties intended a debtor-creditor relationship see jack daniel distillery f 2d pincite capitalization of debt to equity however does not necessarily preclude a finding of debt see deseret news publ’g co v commissioner tcmemo_1975_156 for example we have held that capitalization of a portion of debt in response to a new business circumstance does not indicate the capitalized portion of debt or remaining debt was an equity_investment id the fundamental inquiry is whether the capitalization of the purported debt represents a change in the parties’ intentions or the mere recognition of a longstanding intent that the purported debt be an equity_investment id regarding the floating-rate notes the parties received advice from pwc during the tax_year that nagp could not likely support a debt characterization of more than dollar_figure billion of the intercompany debt the record reflects that based upon this advice nagp decided to capitalize the entire original principal balance of the floating-rate notes we are not convinced that the parties’ decision to capitalize the floating-rate notes in response to the pwc advice demonstrates that the parties always intended the floating-rate notes to be an equity_investment regarding the partial capitalization of the fixed-rate notes pwc also advised that scottishpower’s u s consolidated_group should be restructured pwc advised restructuring because proposed changes to u s tax regulations under sec_894 would significantly increase the tax cost of the existing structure in response to this advice the parties capitalized into equity dollar_figure5 billion of the fixed-rate notes in connection with the u s restructuring as with the floating-rate notes we are not convinced that the parties’ capitalizing a portion of the fixed-rate notes based on pwc’s advice demonstrates that the parties always intended for the floating-rate notes to be an equity_investment finally respondent argues that nagp’s repayment of the remaining dollar_figure5 billion was in substance a capitalization of that portion of the fixed-rate notes thus showing that the parties always intended for the fixed-rate notes to be equity here nagp repaid the remaining principal balance of the fixed-rate notes dollar_figure5 billion with funds that originated from scottishpower and that were transferred to nagp through a series of transactions done in connection with the u s restructuring while the funds originated with scottishpower they were actually transferred to nagp and respondent has not argued nor established that the u s restructuring or the different transactions through which the funds were transferred to nagp lacked economic_substance or should otherwise be recharacterized or disregarded accordingly we respect the form of the parties’ transactions we do not find that the manner in which nagp received the funds used to repay the dollar_figure5 billion of fixed-rate notes rendered such repayment meaningless in sum nagp’s post-acquisition conduct is not fatal to its otherwise established intent to form a true debtor-creditor relationship this factor supports characterizing the advance as debt inadequate capitalization the eighth factor in determining whether an advance is debt or equity concerns the sufficiency of the purported debtor’s capitalization hardman f 2d pincite inadequate capitalization indicates that an advance is equity id the purpose of this factor is to gauge the risk associated with repayment of the purported loan 748_f2d_1365 9th cir rev’g tcmemo_1983_120 capital adequacy however must not be viewed in a vacuum the debt to equity ratio that is adequate in one industry may be inadequate in another see eg scotland mills inc v commissioner tcmemo_1965_48 for example companies with high levels of business risk such as those in highly uncertain environments eg high-tech or in cyclical or volatile industries generally cannot bear the risk of significant leverage the opposite is true generally for companies with low business risk eg utilities the parties’ experts agree on how to evaluate the adequacy of nagp capital structure they say we should look at nagp and pacificorp on a consolidated basis we agree petitioner’s expert mr shaked calculated the debt to total capitalization ratio to evaluate nagp and pacificorp’s leverage on a consolidated basis he determined that the ratio would peak pincite immediately after the acquisition and then gradually decline as nagp paid down the intercompany debt mr shaked also compared the leverage ratio of nagp to the leverage ratios of similarly situated utilities that made large acquisitions near the time of the acquisition he concluded that large highly leveraged transactions similar to scottishpower’s acquisition of pacificorp occurred and were funded by third-party lenders mr shaked also analyzed nagp’s equity value ie the fair_market_value of its assets less the face value of its debts using a market-based approach and a discounted cashflow approach he concluded under both analyses that nagp had significant positive equity value at the time of the acquisition respondent argues relying on his expert mr mudge that nagp would have likely been rated below investment grade by an independent rating agency such as standard poor’s s p and that this establishes nagp was thinly capitalized we disagree both mr mudge and petitioner’s expert william chambers opined on the credit rating that likely would be assigned to nagp under the s p credit rating system at the time of the acquisition mr chambers determined that nagp would be assigned a rating of bb mr mudge determined that nagp would receive a lower credit rating of b we agree with mr chambers that mr mudge’s assigned rating is flawed because it fails to take into account nagp’s business riskdollar_figure nevertheless respondent’s argument still fails even assuming nagp would have actually been assigned a b credit rating a b rating does not indicate 12we more specifically agree with mr chambers that a company’s business risk is a fundamental component that must be examined in determining a credit rating for a company imminent distress or bankruptcy rather as acknowledged by mr mudge in his expert report a b rating under s p’s credit rating system indicates that a company has the current capacity to meet financial commitments with a certain amount of vulnerability to adverse business financial and economic conditions accordingly we do not find that a b rating establishes that nagp was so thinly capitalized that it would be unable to repay the intercompany debt this factor supports characterizing the advance as debt identity of interest between creditor and sole shareholder the ninth factor to analyze whether an advance is debt or equity looks at whether the advance was made by a sole shareholder hardman f 2d pincite a sole shareholder’s advance is more likely committed to the risk of the business than an advance from a creditor who is not a shareholder g -pac corp v commissioner 63_tc_790 see also cma consol inc v commissioner tcmemo_2005_16 scottishpower was nagp’s sole shareholder when it advanced the scottishpower shares to nagp this factor supports characterizing the advance as equity payment of interest only out of dividends the tenth factor in analyzing whether an advance is debt or equity involves the source of interest payments hardman f 2d pincite the presence of an obligation to pay interest and actual interest payments indicate an advance is debt in contrast a lack of interest payments indicates equity am offshore inc v commissioner 97_tc_579 am underwriters inc v commissioner tcmemo_1996_548 the fixed and floating-rate notes both required nagp to pay interest periodically moreover as previously mentioned nagp had sufficient anticipated cashflow to make the required interests payments and actually made regular_interest payments paying substantially_all accrued interest during each year at issue this factor supports characterizing the advance as debt ability to obtain loans from outside lending institutions the eleventh factor evaluates whether the purported debtor could have obtained comparable financing hardman f 2d pincite this factor is relevant in measuring the economic reality of a transfer estate of mixon f 2d pincite evidence that the purported debtor could have obtained loans from outside sources points toward debt hardman f 2d pincite evidence that the taxpayer could not obtain loans from independent sources points toward equity id calumet indus inc v commissioner t c pincite we have recognized that the lender in the related-party context may understandably offer more flexible terms than could be obtained elsewhere see c m gooch lumber sales co v 49_tc_649 remanded on a different issue 406_f2d_290 6th cir we look to whether the terms of the purported debt were a patent distortion of what would normally have been available to the debtor in an arm’s-length transaction see litton bus sys inc v commissioner t c pincite nestle holdings inc v commissioner tcmemo_1995_441 cf 89_tc_816 stating that the touchstone of economic reality is whether an outside lender would have made the payments in the same form and on the same terms both respondent’s and petitioner’s experts analyzed whether nagp could have obtained comparable financing with respect to the advance respondent’s expert mr mudge concluded that nagp could not have obtained comparable financing the question he sought to answer however was whether nagp could have obtained financing from third-party creditors on the same terms and at the same price the requirement of precise matching misses the mark see litton bus sys inc v commissioner t c pincite declining to apply a mechanical test of absolute identity between the advance and what debt actually or hypothetically would have been available to the taxpayer cf segel v commissioner t c pincite we therefore give little weight to mr mudge’s conclusions petitioner’s expert charles chigas on the other hand concluded that fixed- rate notes would have been purchased by third-party fixed-income investors on substantially_similar terms as the dollar_figure billion fixed-rate notes he determined that the interest rate in the market would have been slightly higher but the transaction could have been sold in the debt capital markets to third-party investors mr chigas’ rationale relies on information including comparable debt issuances at the time and the stable credit profile of electric utilities issuers mr chigas considers a different method of lending and acknowledges that the debt capital markets would have required a slightly higher rate nevertheless we find that the terms of the fixed-rate notes were not a patent distortion of what nagp could have otherwise borrowed the record is void of any facts to persuade us that nagp could have obtained financing from an unrelated party comparable to the terms of the dollar_figure million in floating-rate notes mr chigas indicates that including the floating-rate notes would not change his conclusions regarding the fixed-rate notes he reaches this conclusion by noting that if including the floating-rate notes would have resulted in a rating downgrade for all of the loan notes such that they would be below investment grade then he would have recommended dividing the debt offering into senior and subordinate tranches accordingly we find that this factor favors characterizing the fixed-rate notes as debt and is neutral regarding the characterization of the floating- rate notes iii conclusion we recognize that there are features in this case pointing to both debt and equity nevertheless in view of the record as a whole we find that the advance was more akin to debt than equity we did not rely on any single overriding factor rather we find that the whole of this case is more reflective of the true relationship between the parties than the individual parts we therefore hold that the payments of interest made with the respect to the loan notes are deductible as interest for each year at issue we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing decision will be entered for petitioner
